The opinion of the court was delivered by
Royce, J.
The present is a different case from those of Strafford v. Hartland, 2 Vt. 565, and Braintree v. Westford, 17 Vt. 141. In each of those cases a copy of the order, attested by the justices, had been delivered to the overseers of the appellant town within the thirty days prescribed by statute, and a subsequent term of the county court had passed, before the appeal was taken. In this instance we are not to assume, that such a copy of the order had been delivered, or that any notice of the order was received by the appellants, until the warrant of removal was executed. For the present purpose the intendment must be the other way. And in such a state of the case, the right of the appellants to take an appeal would not be affected by the eleventh section of the statute, and might be exercised without restriction, as given’by the eighth section. For aught that appears, then, this appeal was taken in time to litigate, as well the question of settlement, as all other questions, that could legitimately arise. Whether the proceedings may be obnoxious to a motion to quash, or to a plea for the like purpose, if *329the eleventh section was not in fact complied with, is a question not now before us. We have only to determine, whether, under the circumstances in which the case is at present to be regarded, an appeal professedly taken from the warrant of removal, without mention of the previous order, was authorised by the statute.
It will be recollected, that the terms, in which the right of appeal was given by the statute of 1797, are repeated, without material variation, in the eighth section of the present statute. The words are, — “ If any overseer shall think himself aggrieved by any order or warrant of removal, he may appeal therefrom to the county court next to be holden within and for the county,” &c. When this language was first used, there was no provision for giving notice of the order by itself; the only way, in which legal notice cohid be served upon the defendant town, was by making the removal, and by leaving a copy of the warrant, attested by the officer. It was then requisite, as it still is, that the warrant should recite the adjudication of the magistrates and the order of removal. Slade’s Stat. 325. Rev. St. 501. Upon being served with notice in this manner, the defendant town was entitled to take an appeal, for the trial of every proper question in the case. And although the order and warrant are put by the statute in the disjunctive, so that either may be alleged as a grievance inducing the appeal, yet we consider, that the object was to authorise a general appeal in both cases. It is only necessary, that it be taken in time to confer upon the appellate court the power to revise the adjudication and order of the justices. In the two cases cited this power could not be exercised, because the orders had not been seasonably appealed from, and had thus become final and conclusive. But since the present appeal is apparently in time for every purpose authorised by law, we think it was improperly dismissed.
Judgment reversed- and cause remanded to the county court.